DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2020, 2/10/2020. And 2/10/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment to the claims filed on 5/5/2020 does not comply with the requirements of 37 CFR 1.121(c) because they do not comply with claim amendment as noted in c below.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 and 7-8 contain the limitation of “an image corresponding to”  the claims do not give speciation or information to understand what image is in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et. al. (US 2007/0188837) in view of Meyer Timmerman THijssen et. al. (US 10564332)

Regarding claim 1 Shimizu teaches (fig. 6) a method of manufacturing a module having multiple pattern areas manufacture a diffraction grating module including a first diffraction grating element (31) and a second diffraction grating element (33) having different diffraction grating patterns (para. 0036), the method comprising:
Shimizu does not teach (a) disposing a first substrate formed having a first pattern on a first base substrate;
(e) disposing a second base substrate, having a second pattern different from the first pattern in the removed area. 
Meyer teaches (a) disposing a first substrate formed having a first pattern on a first base substrate;
(e) disposing a second base substrate, having a second pattern different from the first pattern in the removed area (col. 4, lines6-20).
It would have been obvious to one having ordinary skill in the art to have modified the gratings as taught by Shimizu with the single grating substrate as taught by Meyer for the benefit of producing gratings with different substrates.
Shmizu in view of Meyer teaches (b) forming a first cutting line on the first substrate, where a first layout of the first cutting line corresponds to a first diffraction grating element;
(c) forming a second cutting line on the first substrate, where a second layout of the second cutting line corresponds to a second diffraction grating element;
(d) removing any one of a first area defined by the first cutting line and a second area defined by the second cutting line from the first substrate to form a removed area on the first substrate;
the second base pattern having a layout corresponding to the removed area  of the first substrate; and
(f) removing the first substrate from the base substrate without removing the first area and the second area.
	Although the prior art does not specifically disclose the claimed grating removal, these features are seen to be an inherent teaching of the  device since the optical module has gratings attached on the outside of the waveguide is disclosed, and it is apparent that gratings must be removed from there substrate to be attached must be present for the device to function as intended. Furthermore it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re  Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); Nerwin v. Erlichman, 168 USPQ 177, 179. 

Regarding claim 2 Shimizu inherently teaches (fig. 6) a method of manufacturing a module, where an alignment relationship between the first diffraction grating element and the second diffraction grating element is set in a diffraction grating module, and where the first cutting line or the second cutting line corresponds to the alignment relationship.
Without specific information as to the relationships between the two diffraction gratings then any position of the cutting line is aligned in some way.

Regarding claim 5 Shimizu inherently teaches (fig. 6) a method of manufacturing a module, where the diffraction grating module includes a third diffraction grating element (32) having a different diffraction grating pattern from the diffraction grating pattern of at least one of the first diffraction grating element and the second diffraction grating element (para. 0036), and
the method further includes (g) forming a third cutting line having a third layout corresponding to the third diffraction grating element on the first substrate, and
a third area is defined by the third cutting line, and
the first substrate is removed from the base substrate without removing the first area, the second area, and the third area.
	Although the prior art does not specifically disclose the claimed grating removal, these features are seen to be an inherent teaching of the  device since the optical module has gratings attached on the outside of the waveguide is disclosed, and it is apparent that gratings must be removed from there substrate to be attached must be present for the device to function as intended. Furthermore it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re  Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); Nerwin v. Erlichman, 168 USPQ 177, 179. 

Regarding claim 9 Shimizu teaches (fig. 6) a module (1) having multiple pattern areas manufactured by the manufacturing method of any  claim 1 (para. 0032).

Regarding claim 10 Shimizu teaches (fig. 6) the module, except where the module having multiple pattern areas is a mold for manufacturing a diffraction grating module including a first diffraction grating element and a second diffraction grating element having different diffraction grating patterns.
Meyer teaches where the module having multiple pattern areas is a mold for manufacturing a diffraction grating module including a first diffraction grating element and a second diffraction grating element having different diffraction grating patterns (Col. 5, lines 41-52).
It would have been obvious to one having ordinary skill in the art to have modified the gratings as taught by Shimizu with the single grating substrate as taught by Meyer for the benefit of rapid manufacturing.

Regarding claim 11 Shimizu as modified by Meyer teaches method of manufacturing a diffraction grating module or a mold for a diffraction grating module, except where  the method includes preparing the module of claim 9; applying a resin composition on the module; curing the resin composition to form pattern areas corresponding to the multiple pattern areas of the module; and separating the module and the corresponding pattern areas. However it would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized the resin molding method as it is known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/           Primary Examiner, Art Unit 2872